TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00615-CV



                   In re Sheik Tahuti, Elfreda Allen, and Pyramid Bonds


                   ORIGINAL PROCEEDING FROM TARRANT COUNTY



                            MEMORANDUM OPINION


              Relators have filed a petition for writ of mandamus. See Tex. R. App. P. 52.8. We

deny the petition for writ of mandamus.



                                           __________________________________________

                                           David Puryear, Justice

Before Justices Puryear, Pemberton and Henson

Filed: September 28, 2012